DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/7/2020 was considered and placed on the file of record by the examiner.
 
	



Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim 10 element is vague and indefinite because the claims state that the first image is a single image: “the obtaining the first image comprises: obtaining a plurality of frames of the first images … establishing a polar coordinate parameter coordinate library, the polar coordinate parameter coordinate library storing a polar coordinate value corresponding to at least one selected from a group consisting of the first peak point and the second peak point obtained in each of the plurality of frames of the first images”.
The following claim 21 element is vague and indefinite because the claims state that the first image is a single image: “the tracking unit further establishes a polar coordinate parameter coordinate library storing polar coordinate values corresponding to a first peak point and a second peak point obtained in the first image of each of the plurality of frames of the first images”.
Claims 11-13, 15, 16 are rejected based on their dependency on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 19, 23, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeromin et al. (US 2012/0072080).

Regarding claim 1, Jeromin teaches a lane line recognition method, comprising: obtaining a first image, wherein the first image is a road image (see figure 8, figure 9, para. 0091, where Jeromin discusses obtaining an image of the road surrounding a vehicle);
 dividing the first image from a middle of the first image to determine a first sub-image at a left part of the first image and a second sub-image at a right part of the first image (see figure 8, figure 9, para. 0091, where Jeromin discusses dividing the captured an image of the road into multiple cells); and 
performing respectively a recognition operation on the first sub-image and the second sub-image to determine a first lane line in the first sub-image and a second lane line in the second sub-image (see figure 8, figure 9, para. 0091, where Jeromin discusses the divided cells are analyzed to identify lane markers).

Claim 19 is rejected as applied to claim 1 as pertaining to a corresponding device.
Claim 23 is rejected as applied to claim 1 as pertaining to a corresponding device.
.



Allowable Subject Matter
Claims 2-6, 9, 17, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the performing respectively the recognition operation on the first sub-image and the second sub-image to determine the first lane line in the first sub-image and the second lane line in the second sub-image comprises: performing feature extraction on the first sub-image based on a first convolution filter kernel to obtain a feature of the first lane line; and performing feature extraction on the second sub-image based on a second convolution filter kernel to obtain a feature of the second lane line, wherein the first convolution filter kernel and the second convolution filter kernel are symmetrical to each other.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art teach performing road lane detection using convolutional neural network filters.

Zhang et al. (US 2016/0026877) 
Nariyambut Murali et al. (US 2017/0267177)
Zhang et al. (US 2016/0026878)
Liang et al. (US 2019/0138024)
Bremer et al. (US 2019/0114510)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663